Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

           Applicant’s election without traverse of invention Group I, species A in the reply filed on 9/1/2022 is acknowledged.  
           
Drawings Objection 
The drawings are objected to because:
(1) Fig.1 does not agree with Figs. 2, 3 10 and 11.  Specifically, the thumb screw 32 should be on the same side of the body half 12 not body half 11.  It is suggested “11”, “12” and “14” be changed to --12--, --11--, and --13--, respectively.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Objection to the Specification 
The disclosure is objected to because of the following informalities: 
(1) On page 12, line 18, “that 46” should read --that--.   
(2) On page 14, line 8, “FIG. 5” should read --In FIG. 5,--.
(3) On page 14, line 9, “the FIG. 6 and FIG. 7 body halves gear teeth shown as 61 and 62” should read --body halves gear teeth 61 and 62 of FIGS. 6 and 7--.
(4) On page 14, line 10, “FIG. 5” should read --In FIG. 5,--.
(5) On page 14, line 11, “FIG. 6” should read --In FIG. 6,--.
(6) On page 14, lines 12-13, “body FIG. 6 and FIG. 7 shaft saddles 65” should read --shaft saddles 65 of FIGS. 6 and 7--.
(7) On page 14, line 13, “FIG 5.” should be deleted. 
(8) On page 14, line 14, after “56”, --of FIG. 5-- should be added.
(9) On page 14, lines 14-15, “in the FIG. 6 and FIG. 7 body halves” should be deleted.
(10) On page 14, line 15, “teeth of 62” should read --teeth 62 of FIGS. 6 and 7--. 
(11) On page 15, line 16, “point at 37” should read --edge 37--.  
(12) On page 15, lines 16-17, “other side of the blade 38” should read --other side 38 of the blade 33--. 
Appropriate correction is required.

Claim Rejection - 35 U.S.C. 112(b)
1.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


2.        Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
           (1) In claim 1, lines 8-9, “the engaged length” is vague and not well defined.
           (2) In claim 2, line 2, “one said body” is vague and indefinite.  Does it refer to the one cited at line 3 or at lines 7-8 of claim 1?
           (3) In claim 9, line 2, “which” is vague and should read --said apparatus--.

Claim Rejection - 35 U.S.C. 102(a)(1)
1.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.        Claim 1, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berghman (U.S. Patent No. 1,335,813).    
           Regarding claim 1, Berghman discloses an apparatus (see Fig.2) for sharpening a blade of a skate, comprising:  
           a cylindrical sharpening stone (9) having a surface (i.e. the lower surface as seen in Fig.2); 
           a housing (5,6) including at least two separable bodies (5,6), at least one of said bodies (5,6) rotatably supporting (see page 2, lines 96-101) by said sharpening stone (9); said bodies (5,6) capable of being coupled to each other and forming a slot (i.e. “a guide slot” between flanges 10,11) of adjustable width therebetween (see page 1, line 101 to page 2, line 9), the slot exposing the surface (i.e. the lower surface, see page 2, line 2-6) of said sharpening stone (9) for abrading contact with the blade;
           a biasing member (14) configured for applying a biasing force to act on at least one of said bodies (5,6) when coupled together; and 
           a fastener (12,13) for coupling said bodies (5,6) together, wherein changing the engaged length of said fastener (12,13) compresses said biasing member (14) and adjusts the width of the slot (i.e. the guide slot between flanges 10,11). 
           Regarding claim 6, Berghman’s biasing member (14) is placed between said bodies (5,6) and urges said bodies (5,6) apart (see page 1, lines 81-87).
           Regarding claim 7, Berghman’s biasing member (14) is a spring (14).
3.        Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berghman (U.S. Patent No. 1,335,813).    
           Regarding claim 1, Berghman discloses an apparatus (see Fig.4) for sharpening a blade of a skate, comprising:  
           a cylindrical sharpening stone (9’) having a surface (i.e. the lower surface as seen in Fig.4); 
           a housing (21,22) including at least two separable bodies (21,22), at least one of said bodies (21,22) rotatably supporting (see page 2, lines 93-96 and 101-105) by said sharpening stone (9’); said bodies (21,22) capable of being coupled to each other and forming a slot (i.e. “a guide slot” between flanges 25,26, see page 2, lines 60-64) of adjustable width therebetween, the slot exposing the surface of said sharpening stone (9’) for abrading contact with the blade;
           a biasing member (29) configured for applying a biasing force to act on at least one of said bodies (21,22) when coupled together; and 
           a fastener (32) for coupling said bodies (21,22) together, wherein changing the engaged length of said fastener (32) compresses said biasing member (32) and adjusts the width of the slot (i.e. the guide slot between flanges 25,26). 

Claim Rejection - 35 U.S.C. 103
1.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.       Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Berghman (U.S. Patent No. 1,335,813).  
          Regarding claim 2, Berghman’s biasing member (14, see Fig.2) is electrically compressible against one of said bodies (5,6) by tightening of said fastener (12,13) substantially as claimed except for the type of the biasing member (14).
          Specifically, Berghman’s biasing member (14) is a spring (see Fig.2) rather than formed of an elastomeric material.  However, it would have been obvious to one skilled in the art to modify Berghman by having Berghman’s biasing member (14) made of any desirable material, including an elastomeric material, so long as the biasing member (14) is capable of applying a biasing force to one of the bodies (5,6).   Here, the Applicant has not specifically pointed out the criticality of using an elastomeric material for applying a biasing force but has disclosed it as an example of various biasing members that may be used (including a spring as that of Berghman’s, see page 12, lines 21-22 of Applicant’s specification).  Thus, the selection of the biasing member whether it is a spring or an elastomeric material is merely an obvious matter of personal preference and not patentably advanced.       
            Regarding claim 4, Berghman’s biasing member (14) is configured and located to apply a force to urge said bodies (5,6) apart (see page 1, lines 81-87).
3.        Claims 2, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Berghman (U.S. Patent No. 1,335,813).  
          Regarding claims 2 and 5, Berghman’s biasing member (29, see Fig.4) is electrically compressible against one of said bodies (21,22) by tightening of said fastener (32) substantially as claimed except for the type of the biasing member (29).
          Specifically, Berghman’s biasing member (29) is in the form of a coil spring (see Fig.4 and page 2, line 46) rather than an elastomeric material or an elastically compressible washer.  However, it would have been obvious to one skilled in the art to modify Berghman by having Berghman’s biasing member (29) made of any desirable type, including an elastomeric material or an elastically compressible washer, so long as the biasing member is capable of applying a biasing force to one of the bodies (21,22).   Here, the Applicant has not specifically pointed out the criticality of using an elastomeric material or a washer for applying a biasing force but has disclosed it as an example of various biasing members that may be used (including a coil spring as that of Berghman’s, see page 12, lines 21-22 of Applicant’s specification).  Thus, the selection of the biasing member whether it is a coil spring, an elastomeric material or an elastically compressible washer is merely an obvious matter of personal preference and not patentably advanced.       
          Regarding claim 3, Berghman’s biasing member (29) is configured and located to apply a force to urge said bodies (21,22) together (see page 2, lines 49-50). 

Indication of Allowable Subject Matter
           Claims 8-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724